DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/468,630, filed on September 7, 2021.

Oath/Declaration
Oath/Declaration as filed on September 7, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,126,222 in view of Choo et al., U.S. Patent Application Publication 2018/0151641 A1 (hereinafter Choo).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 9 of U.S. Patent No. 11,126,222:
Instant Application
U.S. Patent No. 
11,126,222
Claim 1
Claim 9
A display device, comprising: a display panel; 5lower layers disposed under the display panel; a cover layer disposed under the lower layers and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening; 
The display device of claim 1,
and 10a light absorbing member disposed under the cover layer and covering the opening.
further comprising a light absorbing member disposed below the cover layer and that covers the opening. wherein the light absorbing member overlaps an entirety of the opening and a portion of the display region when viewed in the plane.


Independent claim 1 of the instant application teaches “A display device, comprising: a display panel; 5lower layers disposed under the display panel; a cover layer disposed under the lower layers and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening; and 10a light absorbing member disposed under the cover layer and covering the opening”.  The U.S. Patent 11,126,222 does not expressly teach: spaced apart from a sidewall defining the opening.  However, Choo teaches spaced apart from a sidewall defining the opening (29 FIGS. 18-20, paragraph[0113] of Choo teaches to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0112], and [0114]-[0117] of Choo (i.e., Choo teaches a non-transparent film that is black or dark-colored and disposed under fingerprint sensor that is buried in a hole of a metallic layer below a display panel, foam pad, and an adhesive wherein a gaps are provided between the fingerprint sensor and sides of the metallic layer that form the hole)).  Furthermore, U.S. Patent 11,126,222 and Choo are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with suitable sensor device for fingerprint recognition functionality.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,126,222 based on Choo to have the sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening.  One reason for the modification as taught by Choo is to suitably bury fingerprint sensor below a display panel (paragraph[0113] of Choo as shown in FIGS. 18-21).  Moreover, claim 9 is written in “comprising” format indicating other elements could be added.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,126,222 in view of Choo.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 10 of U.S. Patent No. 11,126,222:
Instant Application
U.S. Patent No. 
11,126,222
Claim 1
Claim 10
A display device, comprising: a display panel; 5lower layers disposed under the display panel; a cover layer disposed under the lower layers and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening; 
The display device of claim 1,
and 10a light absorbing member disposed under the cover layer and covering the opening.
further comprising a light absorbing member disposed below the cover layer and that covers the opening, wherein the light absorbing member overlaps an entirety of the opening and an entirety of the display region when viewed in the plane.


Independent claim 1 of the instant application teaches “A display device, comprising: a display panel; 5lower layers disposed under the display panel; a cover layer disposed under the lower layers and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening; and 10a light absorbing member disposed under the cover layer and covering the opening”.  The U.S. Patent 11,126,222 does not expressly teach: spaced apart from a sidewall defining the opening.  However, Choo teaches spaced apart from a sidewall defining the opening (29 FIGS. 18-20, paragraph[0113] of Choo teaches to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0112], and [0114]-[0117] of Choo (i.e., Choo teaches a non-transparent film that is black or dark-colored and disposed under fingerprint sensor that is buried in a hole of a metallic layer below a display panel, foam pad, and an adhesive wherein a gaps are provided between the fingerprint sensor and sides of the metallic layer that form the hole)).  Furthermore, U.S. Patent 11,126,222 and Choo are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with suitable sensor device for fingerprint recognition functionality.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,126,222 based on Choo to have the sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening.  One reason for the modification as taught by Choo is to suitably bury fingerprint sensor below a display panel (paragraph[0113] of Choo as shown in FIGS. 18-21).  Moreover, claim 10 is written in “comprising” format indicating other elements could be added.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,126,222 in view of Choo. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 18 of this application and respective claim 16 of U.S. Patent No. 11,126,222:
Instant Application
U.S. Patent No. 
11,126,222
Claim 18
Claim 16
A display device, comprising: a display panel; a first adhesive layer disposed under the display panel and attached to the display 5panel: a protective film disposed under the first adhesive layer and attached to the first adhesive layer: a second adhesive layer disposed under the protective film and attached to the protective film: 10a cover layer disposed under the second adhesive layer, attached to the second adhesive layer, and having an opening defined therein: a sensor inserted into the opening of the cover layer and spaced apart from the opening:
The display device of claim 15, 
and a light absorbing member disposed under the cover layer and covering a gap 15between the sensor and a side wall defining the opening.
further comprising a second adhesive layer disposed between the protective filmi and the cover layer, and between the protective film and the adhesive member, wherein each of the protective film and the second adhesive layer overlaps the entirety of the display region when viewed in the plane.


Independent claim 18 of the instant application teaches “A display device, comprising: a display panel; a first adhesive layer disposed under the display panel and attached to the display 5panel: a protective film disposed under the first adhesive layer and attached to the first adhesive layer: a second adhesive layer disposed under the protective film and attached to the protective film: 10a cover layer disposed under the second adhesive layer, attached to the second adhesive layer, and having an opening defined therein: a sensor inserted into the opening of the comer layer and spaced apart from the opening: and a light absorbing member disposed under the cover layer and covering a gap 15between the sensor and a side wall defining the opening.”.  The U.S. Patent 11,126,222 does not expressly teach: spaced apart from the opening: and a light absorbing member disposed under the cover layer and covering a gap 15between the sensor and a side wall defining the opening (50, 29 FIGS. 18-20, paragraph[0113] of Choo teaches to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0112], and [0114]-[0117] of Choo (i.e., Choo teaches a non-transparent film that is black or dark-colored and disposed under fingerprint sensor that is buried in a hole of a metallic layer below a display panel, foam pad, and an adhesive wherein a gaps are provided between the fingerprint sensor and sides of the metallic layer that form the hole)).  Furthermore, U.S. Patent 11,126,222 and Choo are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with suitable sensor device for fingerprint recognition functionality.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,126,222 based on Choo to have the sensor inserted into the opening of the cover layer and spaced apart from a sidewall defining the opening.  One reason for the modification as taught by Choo is to suitably bury fingerprint sensor below a display panel (paragraph[0113] of Choo as shown in FIGS. 18-20).  Moreover, claim 16 is written in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claims 2 and 10 each recite limitation “the plane” in third line of the claims, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitation in the claims given that the claims use term “the plane” for a first time without previously reciting the term in claims 2 and 10 or in a claim from which claims 2 or 10 depend, which even further creates lack of clarity in regard to exactly what plane is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claims 16 recites limitation “the plane” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use term “the plane” for a first time without previously reciting the term in the claim or in a claim from which the claim 16 depends, which even further creates lack of clarity in regard to exactly what plane is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, and 10-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choo et al., U.S. Patent Application Publication 2018/0151641 A1 (hereinafter Choo).
Regarding claim 1, Choo teaches a display device, comprising: a display panel (14, 15, 16, 17 and 19 FIGS. 1, and 18-21, paragraph[0040] of Choo teaches the display panel 14, 15, 16, 17, and 19 may be, but is not limited to, a flexible display panel of a flexible display device such as a plastic OLED display; in the plastic OLED display, the display panel 14, 15, 16, 17, and 19 comprises a back plate 19, an organic thin film 17 bonded onto the back plate 19, the display area formed on the organic thin film 17, a touch sensor array 15 placed on the display area, and a polarizing film 14 bonded onto the touch sensor array 15; and the display area is a screen comprising a pixel array 16 that displays an image, and See also at least paragraphs[0035] and [0112]-[0119] of Choo (i.e., Choo teaches a display device having a display panel with a fingerprint sensor)); 
5lower layers disposed under the display panel (28, 20 and 22 FIGS. 1, and 18-21, paragraph[0117] of Choo teaches the foam pad 20 may be bonded to the back plate 19 with an adhesive 28 such as OCA; and the fingerprint sensor 23 may be bonded to the back plate 19 using the same adhesive 28 as the foam pad 20, as shown in FIG. 20, rather than using a separate adhesive 22, and See also at least paragraphs[0035], [0112]-[0116], and [0118]-[0119] of Choo (i.e., Choo teaches a display device having a display panel with a fingerprint sensor, wherein an adhesive a foam pad attached to a separate adhesive that is between the foam pad and the metallic layer disposed below the display panel));
a cover layer disposed under the lower layers and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from a sidewall all defining the opening (21, 30, 23 FIGS. 1, and 18-21, paragraph[0049] of Choo teach a hole 30 exposing the back plate 19 is formed in the foam pad 20 and the metallic layer 21 so that the fingerprint sensor module 23 is bonded to the back plate 19; the fingerprint sensor module 23 is placed within the hole 30, with its receiving portion bonded to the back plate 19; and a mid-frame 27 may have a hole exposing the hole in which the fingerprint sensor module 23 is inserted, and See also at least paragraphs[0035], and [0112]-[0119] of Choo (i.e., Choo teaches a metallic layer that has a hole in which a fingerprint sensor module is placed and that is disposed below the adhesive and the foam pad wherein a gap is provided between the foam pad, the metallic layer and the fingerprint sensor)); and 
10a light absorbing member disposed under the cover layer and covering the opening (50 FIGS. 1, and 18-21, paragraph[0113] of Choo teach to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0035], [0049], [0112], and [0114]-[0119] of Choo (i.e., Choo teaches a non-transparent black or dark-colored film is disposed on and below the fingerprint sensor and covering the hole)).
Regarding claim 2, Choo teaches the display device of claim 1, wherein a gap is defined between the sensor and the opening, and the gap entirely overlaps the light absorbing member when viewed in 15the plane (29 FIGS. 1, and 18-21, paragraph[0113] of Choo teach to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0035], [0049], [0112], and [0114]-[0119] of Choo (i.e., Choo teaches a gap that overlaps the non-transparent black or dark-colored film)).
Regarding claim 3, Choo teaches the display device of claim 1, wherein the light absorbing member overlaps an entire area of the opening and a portion of the display panel (FIGS. 1, and 18-21, paragraph[0113] of Choo teach to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0035], [0049], [0112], and [0114]-[0119] of Choo (i.e., Choo teaches a non-transparent black or dark-colored film is disposed on and below the fingerprint sensor and covering the hole and overlapping with part of the display panel)).
Regarding claim 4, Choo teaches the display device of claim 1, wherein the lower layers comprise a first adhesive layer attached to the display panel, a protective film attached to the first adhesive layer, and a second adhesive layer disposed between the protective film and the cover layer and attached to the protective film (28, 20 and 22 FIGS. 1, and 18-21, paragraph[0117] of Choo teaches the foam pad 20 may be bonded to the back plate 19 with an adhesive 28 such as OCA; and the fingerprint sensor 23 may be bonded to the back plate 19 using the same adhesive 28 as the foam pad 20, as shown in FIG. 20, rather than using a separate adhesive 22, and See also at least paragraphs[0035], [0112]-[0116], and [0118]-[0119] of Choo (i.e., Choo teaches the display device having the display panel with the fingerprint sensor, wherein an adhesive and a foam pad attached to a separate adhesive that is between the foam pad and the metallic layer disposed below the display panel)).
Regarding claim 10, Choo teaches the display device of claim 1, wherein the display panel includes a display 20region in which an image is displayed, and the sensor overlaps the display region when viewed in the plane (FIGS. 1, and 18-21, paragraph[0038] of Choo teaches referring to FIG. 1, a display panel 14, 15, 16, 17, and 19 for displaying an image on a display area, a fingerprint sensor 23 situated under the display panel 14, 15, 16, 17, and 19 for sensing a fingerprint on the display area, and a drive integrated circuit (hereinafter, “IC”) 25 for driving the display panel 14, 15, 16, 17, and 19; a transparent substrate 11 covering the display area, with which a fingerprint comes into contact, is disposed on the display panel 14, 15, 16, 17, and 19; and the fingerprint sensor 23 is disposed on the display area to detect a fingerprint pattern on the display area, and See also at least paragraphs[0035], [0038], [0040], and [0049] of Choo (i.e., Choo teaches the fingerprint sensor disposed in the hole on a display area, which overlaps the foam pad attached to the separate adhesive, having a pixel array that displays and image)).
Regarding claim 11, Choo teaches t31he display device of claim 1. wherein the display panel includes a display region in which an image is displayed, and an entire area of the display region overlaps the lower layers (FIGS. 1, and 18-21, paragraph[0038] of Choo teaches referring to FIG. 1, a display panel 14, 15, 16, 17, and 19 for displaying an image on a display area, a fingerprint sensor 23 situated under the display panel 14, 15, 16, 17, and 19 for sensing a fingerprint on the display area, and a drive integrated circuit (hereinafter, “IC”) 25 for driving the display panel 14, 15, 16, 17, and 19; a transparent substrate 11 covering the display area, with which a fingerprint comes into contact, is disposed on the display panel 14, 15, 16, 17, and 19; and the fingerprint sensor 23 is disposed on the display area to detect a fingerprint pattern on the display area, and See also at least paragraphs[0035], [0038], [0040], [0049], and [0112]-[0119] of Choo (i.e., Choo teaches the fingerprint sensor disposed in the hole on a display area, which overlaps the foam pad attached to the separate adhesive, having a pixel array that displays and image)).
Regarding claim 12, Choo teaches the display device of claim 1, wherein the display panel includes a display region in which an image is displayed, and the opening is defined in an area overlapping the display region (FIGS. 1, and 18-21, paragraph[0038] of Choo teaches referring to FIG. 1, a display panel 14, 15, 16, 17, and 19 for displaying an image on a display area, a fingerprint sensor 23 situated under the display panel 14, 15, 16, 17, and 19 for sensing a fingerprint on the display area, and a drive integrated circuit (hereinafter, “IC”) 25 for driving the display panel 14, 15, 16, 17, and 19; a transparent substrate 11 covering the display area, with which a fingerprint comes into contact, is disposed on the display panel 14, 15, 16, 17, and 19; and the fingerprint sensor 23 is disposed on the display area to detect a fingerprint pattern on the display area, and See also at least paragraphs[0035], [0038], [0040], [0049], and [0112]-[0119] of Choo (i.e., Choo teaches the fingerprint sensor disposed in the hole on a display area, which overlaps the foam pad attached to the separate adhesive, having a pixel array that displays and image)).
Regarding claim 13, Choo teaches the display device of claim 1, further comprising an adhesive member 10disposed between the sensor and the lower layers. wherein the adhesive member is accommodated in the opening (22 FIGS. 1, and 18-21, paragraph[0117] of Choo teaches the foam pad 20 may be bonded to the back plate 19 with an adhesive 28 such as OCA; and the fingerprint sensor 23 may be bonded to the back plate 19 using the same adhesive 28 as the foam pad 20, as shown in FIG. 20, rather than using a separate adhesive 22, and See also at least paragraphs[0035], [0047], [0112]-[0116], and [0118]-[0119] of Choo (i.e., Choo teaches the display device having the display panel with the fingerprint sensor, wherein an adhesive and a foam pad attached to a separate adhesive that is in the hole and interposed between the foam pad and the fingerprint sensor)).
Regarding claim 14, Choo teaches the display device of claim 13, wherein the adhesive member is spaced apart from the sidewall defining the opening (FIGS. 1, and 18-21, paragraph[0117] of Choo teaches the foam pad 20 may be bonded to the back plate 19 with an adhesive 28 such as OCA; and the fingerprint sensor 23 may be bonded to the back plate 19 using the same adhesive 28 as the foam pad 20, as shown in FIG. 20, rather than using a separate adhesive 22, and See also at least paragraphs[0035], [0047], [0112]-[0116], and [0118]-[0119] of Choo (i.e., Choo teaches the display device having the display panel with the fingerprint sensor, wherein an adhesive and a foam pad attached to a separate adhesive that is in the hole and interposed between the foam pad and the fingerprint sensor, and wherein the separate adhesive is spaced away from the sides defining the hole)).
Regarding claim 15, Choo teaches the display device of claim 13. wherein the adhesive member is opaque or translucent (FIGS. 1, and 18-21, paragraph[0116] of Choo teaches the adhesive 22 for bonding the fingerprint sensor 23 onto the back plate 19 may be a transparent adhesive or an opaque adhesive; the opaque adhesive may be a colored adhesive; an example of the transparent adhesive may be transparent OCR, and an example of the colored adhesive may be a dark-colored or black OCR, but the present invention is not limited to them; and when an opaque adhesive is used as the adhesive 22, the non-transparent film 50 may be omitted as shown in FIG. 19 because the opaque adhesive can substitute for the non-transparent film 50, and See also at least paragraphs[0035], [0047], [0112]-[0115], and [0118]-[0119] of Choo (i.e., Choo teaches the display device having the display panel with the fingerprint sensor, wherein an adhesive and a foam pad attached to a separate adhesive that is in the hole and interposed between the foam pad and the fingerprint sensor, and wherein the separate adhesive is transparent or opaque and spaced away from the sides defining the hole)).
Regarding claim 16, Choo teaches the display device of claim 1, wherein an area of the opening is smaller than 20an area of the light absorbing member when viewed in the plane (FIGS. 1, and 18-21, paragraph[0113] of Choo teach to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0035], [0049], [0112], and [0114]-[0119] of Choo (i.e., Choo teaches a non-transparent black or dark-colored film is disposed on and below the fingerprint sensor and covering the hole and overlapping with part of the display panel)).
Regarding claim 17, Choo teaches the display device of claim 1, wherein the sensor is an ultrasonic fingerprint sensor (FIGS. 1, and 18-21, paragraph[0045] of Choo teach the fingerprint sensor module 23 may detect a fingerprint pattern by using an ultrasonic fingerprint sensor; and the ultrasonic fingerprint sensor may detect a fingerprint pattern by transmitting ultrasonic waves towards the transparent substrate 11 using an ultrasonic transmitter and analyzing the ultrasonic waves reflected from the ridges and valleys of the fingerprint, and See also at least paragraphs[0035], [0049], [0067],  and [0112]-[0119] of Choo (i.e., Choo teaches the fingerprint sensor is an ultrasonic fingerprint sensor)).
Regarding claim 18, Choo teaches a display device, comprising: a display panel (14, 15, 16, 17 and 19 FIGS. 1, and 18-21, paragraph[0040] of Choo teaches the display panel 14, 15, 16, 17, and 19 may be, but is not limited to, a flexible display panel of a flexible display device such as a plastic OLED display; in the plastic OLED display, the display panel 14, 15, 16, 17, and 19 comprises a back plate 19, an organic thin film 17 bonded onto the back plate 19, the display area formed on the organic thin film 17, a touch sensor array 15 placed on the display area, and a polarizing film 14 bonded onto the touch sensor array 15; and the display area is a screen comprising a pixel array 16 that displays an image, and See also at least paragraphs[0035] and [0112]-[0119] of Choo (i.e., Choo teaches a display device having a display panel with a fingerprint sensor)); 
a first adhesive layer disposed under the display panel and attached to the display 5panel; a protective film disposed under the first adhesive layer and attached to the first adhesive layer; a second adhesive layer disposed under the protective film and attached to the protective film (28, 20 and 22 FIGS. 1, and 18-21, paragraph[0117] of Choo teaches the foam pad 20 may be bonded to the back plate 19 with an adhesive 28 such as OCA; and the fingerprint sensor 23 may be bonded to the back plate 19 using the same adhesive 28 as the foam pad 20, as shown in FIG. 20, rather than using a separate adhesive 22, and See also at least paragraphs[0035], [0112]-[0116], and [0118]-[0119] of Choo (i.e., Choo teaches the display device having the display panel with the fingerprint sensor, wherein an adhesive and a foam pad attached to a separate adhesive that is between the foam pad and the metallic layer disposed below the display panel)); 
10a cover layer disposed under the second adhesive layer, attached to the second adhesive layer, and having an opening defined therein; a sensor inserted into the opening of the cover layer and spaced apart from the opening (21, 30, 23 FIGS. 1, and 18-21, paragraph[0049] of Choo teach a hole 30 exposing the back plate 19 is formed in the foam pad 20 and the metallic layer 21 so that the fingerprint sensor module 23 is bonded to the back plate 19; the fingerprint sensor module 23 is placed within the hole 30, with its receiving portion bonded to the back plate 19; and a mid-frame 27 may have a hole exposing the hole in which the fingerprint sensor module 23 is inserted, and See also at least paragraphs[0035], and [0112]-[0119] of Choo (i.e., Choo teaches a metallic layer that has a hole in which a fingerprint sensor module is placed and that is disposed below the adhesive and the foam pad wherein a gap is provided between the foam pad, the metallic layer and the fingerprint sensor)); and 
a light absorbing member disposed under the cover layer and covering a gap 15between the sensor and a side wall defining the opening (50, 29 FIGS. 1, and 18-21, paragraph[0113] of Choo teach to bury the fingerprint sensor 23 in the display panel, a gap 29 may be provided between the foam pad 20 and metallic layer 21 and the fingerprint sensor 23, as shown in FIG. 18, due to the tolerance for the process of stamping the foam pad 20 and the metallic layer 21; this gap 29 may be seen on the screen displaying an image; an non-transparent film 50 may cover the fingerprint sensor 23 and the gap 29 around it, as shown in FIGS. 18 to 20, to keep the gap 29 from being visible; and the non-transparent film 50 may be, but not limited to, a black or dark-colored film with an adhesive coated on one side, and See also at least paragraphs[0035], [0049], [0112], and [0114]-[0119] of Choo (i.e., Choo teaches a non-transparent black or dark-colored film is disposed on and below the fingerprint sensor and covering the hole that includes a gap between the fingerprint sensor and sides defining the hole)).

Potentially Allowable Subject Matter
Claims 5-9, and 19-20 would be allowable if rewritten to overcome applicable double patenting rejection(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening, because for each of claims 5-9, and 19-20 the prior art references of record do not teach the combination of all element limitations as presently claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621